Appeal from an order of the Supreme Court at Special Term (Shea, J.), entered July 25,1983 in Clinton County, which denied petitioner’s application pursuant to CPLR 7511 to vacate an arbitration award and granted respondent’s cross motion to confirm the award. H We agree with Special Term that the arbitrator neither exceeded his powers nor acted irrationally by finding that the contract language in question did not entitle petitioner to earn vacation time benefits while drawing disability salary, pursuant to section 207-c of the General Municipal Law (see Matter ofChalachan v City of Binghamton, 55 NY2d 989; Phaneuf v City of Plattsburgh, 84 Mise 2d 70, affd 50 AD2d 614, mot for lv to app dsmd 38 NY2d 1004). Accordingly, the order must be affirmed. 11 Order affirmed, with costs. Kane, J. P., Main, Yesawich, Jr., and Harvey, JJ., concur.